      Case 2:21-cv-00012 Document 1 Filed on 01/25/21 in TXSD Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION


EQUAL EMPLOYMENT OPPORTUNITY              )
COMMISSION,                               )
                                          )                CIVIL ACTION NO. 2:21-cv-00012
                        Plaintiff,        )
                                          )
v.                                        )                COMPLAINT
                                          )
AWON PHIE LLC D/B/A                       )                JURY TRIAL DEMANDED
HOLIDAY INN EXPRESS & SUITES,             )
                                          )
                        Defendant.        )
__________________________________________)

                                NATURE OF THE ACTION

       This is an action under Title VII of the Civil Rights Act of 1964, as amended, by the

Pregnancy Discrimination Act of 1978 (“PDA”), and Title I of the Civil Rights Act of 1991, to

correct unlawful employment practices on the basis of sex (female, pregnancy) and to provide

appropriate relief to Phychette Pegues (“Ms. Pegues”). As alleged with greater particularity below,

the Equal Employment Opportunity Commission (“EEOC” or the “Commission”) alleges that

Awon Phie LLC d/b/a Holiday Inn Express & Suites ("Defendant”) discriminated against Ms.

Pegues based on sex by terminating her because she was pregnant, in violation of Title VII as

amended by the PDA, 42 U.S.C.S. §§ 2000e(k) and 2000e-2(a)(1).

                                JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337, 1343

and 1345. This action is authorized and instituted pursuant to Section 706(f)(1) and (3) of Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.§ 2000e-5(f)(1) and (3) (“Title VII”)

and pursuant to Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.




COMPLAINT                                                                                    Page 1
      Case 2:21-cv-00012 Document 1 Filed on 01/25/21 in TXSD Page 2 of 6




       2.      The employment practices alleged to be unlawful were committed within the

jurisdiction of the United States District Court for the Southern District of Texas, Corpus Christi

Division.

                                            PARTIES

       3.      The Commission is the agency of the United States of America charged with the

administration, interpretation and enforcement of Title VII and the PDA. Plaintiff EEOC is

expressly authorized to bring this action by Sections 706(f)(1) and (3) of Title VII, 42 U.S.C. §

2000e-5(f)(1) and (3).

       4.      At all relevant times, Defendant has continuously been a limited liability

corporation doing business in the State of Texas, and the City of Corpus Christi, Texas and has

continuously had at least 15 employees.

       5.      At all relevant times, Defendant has continuously been an employer engaged in an

industry affecting commerce under Sections 701(b), (g) and (h) of Title VII, 42 U.S.C. §§

2000e(b), (g) and (h).

                             ADMINISTRATIVE PROCEDURES

       6.      More than thirty days prior to the institution of this lawsuit, Phychette Pegues filed

a charge with the Commission alleging violations of Title VII, as amended by the PDA, by

Defendant.

       7.      On August 19, 2020, the Commission issued to Defendant a Letter of Determination

finding reasonable cause to believe that the Defendant violated Title VII and the PDA and inviting

Defendant to join with the Commission in informal methods of conciliation to endeavor to eliminate

the unlawful employment practices and provide appropriate relief.




COMPLAINT                                                                                      Page 2
      Case 2:21-cv-00012 Document 1 Filed on 01/25/21 in TXSD Page 3 of 6




       8.      The Commission engaged in communications with Defendant to provide Defendant

the opportunity to remedy the discriminatory practices described in the Letter of Determination.

       9.      On November 17, 2020, the Commission issued to Defendant a Notice of Failure

of Conciliation advising Defendant that the Commission was unable to secure from Defendant a

conciliation agreement acceptable to the Commission.

       10.     All conditions precedent to the institution of this lawsuit have been fulfilled.

                                      STATEMENT OF CLAIMS

       11.     On or about June 18, 2019, Defendant engaged in unlawful employment practices

based on sex and pregnancy at the Holiday Inn Express & Suites located in Corpus Christi, Texas,

in violation of Sections 701(k) and 703(a)(1) of Title VII, 42 U.S.C. §§ 2000e(k) and 2000e-

2(a)(1).

       a.      Defendant owns and operates a Holiday Inn Express & Suites located in Corpus
               Christi, Texas.
       b.      Defendant had a contract with All Temps Personnel Services (“All Temps”), a
               staffing agency, to provide individuals to work at the Holiday Inn Express & Suites,
               including Ms. Pegues.
       c.      On or about May 28, 2019, Ms. Pegues began her employment with Defendant,
               working in housekeeping.
       d.      Defendant was Ms. Pegues’ employer and was responsible for Ms. Pegues’
               supervision, assessing the quality of her work, reviewing timekeeping records, and
               determining her work assignments. Defendant also required Ms. Pegues inform its
               operations manager if she needed to leave early and required Ms. Pegues to wear a
               dark polo shirt. Defendant also made the decision to terminate Ms. Pegues as
               described below.
       e.      On or around June 18, 2019, Defendant’s operations manager told Ms. Pegues that
               she had noticed Ms. Pegues’ stomach, referring to Ms. Pegues being pregnant.
               Defendant’s operations manager stated that Ms. Pegues was a “liability” due to her
               pregnancy and told her that she could no longer be employed by Defendant. The
               operations manager stated that Defendant could not allow a pregnant woman to
               work for them.
       f.      On or around June 18, 2019, Defendant terminated Ms. Pegues because of sex and
               pregnancy.




COMPLAINT                                                                                         Page 3
       Case 2:21-cv-00012 Document 1 Filed on 01/25/21 in TXSD Page 4 of 6




       12.     The effect of the practices complained of in paragraph 11 above has been to deprive

Ms. Pegues of equal employment opportunities and otherwise adversely affect her status as an

employee, because of her sex, female, and pregnancy.

       13.     The unlawful employment practices complained of in paragraph 11 above were

intentional.

       14.     The unlawful employment practices complained of in paragraph 11 above were

done with malice or with reckless indifference to federally protected rights of Phychette Pegues.

                                     PRAYER FOR RELIEF

       Wherefore, the Commission respectfully requests that this Court:

       A.      Grant a permanent injunction enjoining the Defendant, its officers, successors,

assigns, agents, servants, employees, attorneys and all persons in active concert or participation

with it, from terminating employees because of pregnancy, or any other employment practice

which discriminates on the basis of sex (pregnancy);

       B.      Order the Defendant to institute and carry out policies, practices, and programs

which provide equal employment opportunities for women, including pregnant women, and which

eradicate the effects of its past and present unlawful employment practices, including but not limited

to annual training of all supervisors and managers concerning federal employment discrimination law,

focusing in particular on sex and pregnancy discrimination, and the development of effective policies

to prevent sex and pregnancy employment discrimination;

       C.      Order Defendant to make whole Phychette Pegues, by providing appropriate back

pay with prejudgment interest, in amounts to be determined at trial, and other affirmative relief

necessary to eradicate the effects of its unlawful employment practices, including, but not limited

to reinstatement of Phychette Pegues or front pay in lieu thereof;




COMPLAINT                                                                                       Page 4
      Case 2:21-cv-00012 Document 1 Filed on 01/25/21 in TXSD Page 5 of 6




       D.       Order the Defendant to make whole Phychette Pegues by providing compensation

for past and future pecuniary losses resulting from the unlawful employment practices described

in paragraph 11 above, including relocation expenses, job search expenses, and medical expenses,

in amounts to be determined at trial;

       E.       Order the Defendant to make whole Phychette Pegues by providing compensation

for past and future non-pecuniary losses resulting from the unlawful employment practices

complained of in paragraph 11 above, including but not limited to, emotional pain and suffering,

stress, humiliation, depression, inconvenience, loss of self-confidence, and loss of enjoyment of

life, in amounts to be determined at trial;

       F.       Order Defendant to pay Phychette Pegues punitive damages for engaging in

discriminatory practices with malice or reckless indifference to Ms. Pegues’ federally protected

rights, as described in paragraph 11 above, in an amount to be determined at trial;

       G.       Grant such further relief as the Court deems necessary and proper in the public

interest; and

       H.       Award the Commission its costs of this action.

                                     JURY TRIAL DEMAND

       The Commission requests a jury trial on all questions of fact raised by its complaint.


                                                     Respectfully submitted,

                                                     SHARON F. GUSTAFSON
                                                     General Counsel

                                                     GWENDOLYN YOUNG REAMS
                                                     Associate General Counsel

                                                     /s/ Suzanne M. Anderson
                                                     SUZANNE M. ANDERSON
                                                     Acting Regional Attorney



COMPLAINT                                                                                       Page 5
   Case 2:21-cv-00012 Document 1 Filed on 01/25/21 in TXSD Page 6 of 6




                                       Texas State Bar No. 14009470


                                       /s/ Eduardo Juarez
                                       EDUARDO JUAREZ
                                       Supervisory Trial Attorney
                                       Texas State Bar No. 24014498
                                       E-mail: eduardo.juarez@eeoc.gov

                                       /s/ Esha Rajendran
                                       ESHA RAJENDRAN
                                       Trial Attorney
                                       Texas State Bar No. 24105968
                                       Federal ID No. 3337454
                                       E-mail: esha.rajendran@eeoc.gov
                                       Attorney-in-Charge

                                       EQUAL EMPLOYMENT OPPORTUNITY
                                       COMMISSION
                                       San Antonio Field Office
                                       5410 Fredericksburg Rd., Suite 200
                                       San Antonio, Texas 78229-3555
                                       Telephone: (210) 640-7574
                                       Facsimile: (210) 281-7669

                                       ATTORNEYS FOR PLAINTIFF




COMPLAINT                                                                Page 6
